Case 3:20-cv-00537-VAB Document 28 Filed 05/29/20 Page 1 of 2

IN THE UNITED STATES DISTRICT OF CONNECTICUT
BARBARA STONE CASE NO.: 3:20- CV — 00537

DR. ROBERT SARHAN

LESA M. MARTINO PHARMD
PATTY REID

PLAINTIFFS

VS

DONALD TRUMP, INDIVIDUALLY AND IN HIS CAPACITY AS PRESIDENT OF THE
UNITED STATES

1600 PENNSYLVANIA AVENUE NW

WASHINGTON, DC 20500

RICHARD BLUMENTHAL, INDIVIDUALLY AND IN HIS CAPACITY AS SENATOR
OF THE STATE OF CONNECTICUT

90 STATE HOUSE SQUARE 10TH FLOOR

HARTFORD, CT, 06103

VICTOR A BOLDEN, INDIVIDUALLY AND IN HIS CAPACITY AS A JUDGE IN THE
UNITED STATES DISTRICT COURT OF CONNECTICUT

UNITED STATES COURTHOUSE

915 LAFAYETTE BOULEVARD - SUITE 417

BRIDGEPORT, CONNECTICUT 0660

WILLIAM PELHAM BARR, INDIVIDUALLY AND IN HIS CAPACITY AS ATTORNEY
GENERAL OF THE UNITED STATES

950 PENNSYLVANIA AVENUE, NW

WASHINGTON, DC 20530-0001

DEFENDANTS

TO CONGRESS AND THE UNITED STATES MARSHALS:

WRIT OF ATTACHMENT
ON THE OATH OF OFFICE AND BOND
OF JUDGE VICTOR A. BOLDEN

AND DEMAND FOR IMPEACHMENT OF
JUDGE VICTOR A BOLDEN

The Plaintiffs hereby assert a claim and writ of attachment on the oath of office and bond of
Judge Victor A. Bolden and demand his Impeachment for TREASON, INSURGENCE AND
HIGH CRIMES AGAINST THE CONSTITUTION; VIOLATING HIS DUTY TO HOLD
OFFICE DURING GOOD BEHAVIOR; AND VIOLATING HIS OATH OF OFFICE as
documented in the court records in this matter mandating Impeachment of Judge Victor A.

Bolden.
Case 3:20-cv-00537-VAB Document 28 Filed 05/29/20 Page 2 of 2

Article III, Section 1 of the Constitution provides:
The Judges, both of the supreme and inferior Courts, shall hold their Offices during good
Behaviour, and shall, at stated Times, receive for their Services a Compensation which shall not
be diminished during their Continuance in Office.

Article II, Section 4 of the Constitution provides:

The President, Vice President and all civil Officers of the United States, shall be removed from
Office on Impeachment for, and Conviction of, Treason, Bribery, or other high Crimes and
Misdemeanors.

WHEREFORE PLAINTIFF ASSERT VICTOR A. BOLDEN HAS NO JURISDICTION
OR AUTHORITY TO PROCEED FURTHER IN ANY JUDICIAL CAPACITY AND
SEEK HIS IMPEACHMENT.

DATED THIS 28! DAY OF MAY, 2020.

 

 

_+lBarbana Stone _Dr, Robert Sarhan

Barbara Stone Dr. Robert Sarhan

19 W. Flagler Street # 404 19 W. Flagler Street # 404

Miami, FL 33130 Miami, FL 33130
Barbara.stone.usa@gmail.com drrob2007@yahoo,com
786.271.5016 305.358.9971

| Lesa Uh. Martine al Patty Reid

Lesa M. Martino Patty Reid

P.O. Box 320174 2011 N.W. 63" Terr #129
Tampa, FL 33679 Lauderhill, FL 33313
Lesa.m.martino(@gmail.com preidy2@gmail.com
813.334.0888 301.237.1659

CERTIFICATE OF SERVICE

We hereby certify that a true copy of the foregoing was filed by sending a certified copy
to the Court on May 28, 2020 to be filed by the Court in Pacer.

_[o| Barbara Stone _|o] Patty. Reid _|o[Robert Sarhan  —_|o] Lesa M. Martina

Cc: Media and other interested parties
